Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 17 Feb. 2021 has been fully considered, and the amendment was entered. 
As discussed below, the amendments would not overcome the rejections based on Kanamori in view of Hrubesh and further in view of Wadhwani.  Amending the claimed invention to require that the coating is formed on the entire surface does not overcome the applied prior art, since, as discussed below, it is the examiner’s position that the teaching of Hrubesh does not depend on the aerogel being attached to a substrate. 
Applicant’s arguments filed 17 Feb. 2021 were fully considered, but they were not persuasive.
Applicant has amended claims 2-4, 7-9, 12, 17, and 18, cancelled claims 1, 5, 6, 15, and 16, and added claim 19.
Applicant argues that Hrubesh is directed at forming a coating layer on aerogels that have been formed on glass or silicon surfaces; therefore, not all external surfaces of the aerogels are coated by Hrubesh.
However, note that while Hrubesh does not disclose all the features of the present claimed invention, Hrubesh is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re 
Applicant argues that claim 18 requires the ratio d2/d1 to be within a specific range, and Kanamori, Hrubesh, and Wadhwani do not teach this ratio.
However, Kanamori teaches an aerogel monolith of a given size, and Wadhwani teaches the thickness of parylene coatings.  Combining these two teachings results in d2/d1 ratio that overlap the claimed range for this ratio.
Further, applicant has not shown the criticality of this ratio nor that the claimed range of this ratio results in unexpected or surprising results.
Applicant argues that Kanamori, Hrubesh, and Wadhwani are silent on the flexural strength of a coating aerogel.
However, given that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani has the same aerogel composition, form factor, and dimensions and the same coating at the same thickness as the claimed invention, it is the examiner’s position that the parylene-coated hybrid aerogel of Kanamori in view of Hrubesh and further in view of Wadhwani would inherently have the same flexural strength as claimed. 
Further, Wadhwani does teach that parylene coatings have impressive mechanical strength (page 3, last paragraph – page 5, 1st paragraph).
With respect to new claim 19, it is noted that this claim would be met by the prior art, since as stated in the Office Action mailed 17 Nov. 2020:

Further, Wadhwani teaches that parylene polymers are formed by vapor deposition and polymerization of di-para-xylylene {page 2, Parylene deposition process section, 1st paragraph) and teaches parylene coating thicknesses of 0.1 to 76 [Symbol font/0x6D]m (page 3, 6th paragraph, 2nd bullet point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a parylene coating as taught by Hrubesh and Wadhwani on the hybrid organic-inorganic aerogel as taught by Kanamori.  Hrubesh teaches that this is method to seal the pores on the surface of an aerogel (page 199, Metallization and patterning section).  Wadhwani teaches that the parylene coatings are conformal (assuming apertures are less than 7 microns), have uniform thickness, are stress free, have superior electrical and barrier properties, and have impressive mechanical strength (page 3, last paragraph – page 5, 1st paragraph).  
Thus, it is the examiner’s position that the parylene coating taught by Wadhwani would form a surface coating on the hybrid aerogel of Kanamori, since the pore sizes of the hybrid aerogel of Kanamori are about 47 (7/0.15) times smaller than the bridging span taught by Wadhwani.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787